10-1546-cr
United States v. Karlov
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN
CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE
EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
“SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY
PARTY NOT REPRESENTED BY COUNSEL.

      At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New
York, on the 22nd day of November, two thousand eleven.

PRESENT: AMALYA L. KEARSE,
         REENA RAGGI,
                  Circuit Judges,
         LAWRENCE E. KAHN,
                  District Judge.*

----------------------------------------------------------------------
UNITED STATES OF AMERICA,
                                          Appellee,

                          v.                                             No.   10-1546-cr

ALEXANDRE KARLOV,
                                          Defendant-Appellant.
----------------------------------------------------------------------

FOR APPELLANT:                           Michele Hauser, Esq., New York, New York.

FOR APPELLEE:                            Paul M. Krieger, Lisa R. Zornberg, Katherine Polk
                                         Failla, Assistant United States Attorneys, on behalf of
                                         Preet Bharara, United States Attorney for the Southern
                                         District of New York, New York, New York.


           *
      Judge Lawrence E. Kahn of the United States District Court for the Northern District
of New York, sitting by designation.

                                                     1
       Appeal from the United States District Court for the Southern District of New York

(William H. Pauley III, Judge).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment entered on April 1, 2010, is AFFIRMED, and the matter is

remanded for clerical correction of the judgment.

       Alexandre Karlov appeals from a conviction entered after a jury trial at which he was

found guilty of conspiracy to commit mail fraud, see 18 U.S.C. § 1349, and of making false

statements to federal agents, see id. § 1001. On appeal, Karlov challenges the sufficiency

of the evidence supporting his membership in the charged conspiracy. We assume the

parties’ familiarity with the facts and record of prior proceedings, which we reference only

as necessary to explain our decision to affirm.

       Karlov does not dispute that the evidence at trial amply demonstrated the existence

of the charged conspiracy. The fraudulent scheme was created by two brothers, Joseph and

Eugene Sherman, who operated a medical clinic (the “Sherman Clinic”) in Brooklyn, New

York, treating individuals professing exaggerated injuries or injuries from staged accidents

in order to receive unwarranted payments from insurance companies. The Shermans paid

“runners” to recruit potential patients and to organize the staged accidents. The Sherman

Clinic would then bill insurance companies for unnecessary, extensive treatment regimens,

which included referrals to specialists associated with the Shermans. The Shermans

controlled a law office (the “Sherman law office”) purportedly run by “front” lawyers to

handle the filing of bodily injury claims.


                                             2
       Karlov contends that the evidence was insufficient to show his membership in this

conspiracy because the evidence was “uncertain and episodic” and did not place him at the

“heart” of the conspiracy. The record is to the contrary.

       Karlov bears a heavy burden in raising a sufficiency challenge to his conviction

because, although our standard of review as to sufficiency is de novo, we must view the trial

evidence in the light most favorable to the verdict, assuming that the jury resolved all

questions of witness credibility and competing inferences in favor of the prosecution. See

United States v. Abu-Jihaad, 630 F.3d 102, 134–35 (2d Cir. 2010), cert. denied, 131 S. Ct.

3062 (2011). Under this “exceedingly deferential” standard of review, United States v.

Hassan, 578 F.3d 108, 126 (2d Cir. 2008), Karlov can secure relief only by showing that no

rational trier of fact could have found the essential elements of the crimes beyond a

reasonable doubt, see Jackson v. Virginia, 443 U.S. 307, 319 (1979); accord United States

v. Abu-Jihaad, 630 F.3d at 135.

       To sustain a conspiracy conviction, the government must “present some evidence from

which it can reasonably be inferred that the person charged with conspiracy knew of the

existence of the scheme alleged in the indictment and knowingly joined and participated in

it.” United States v. Rodriguez, 392 F.3d 539, 545 (2d Cir. 2004) (internal quotation marks

omitted). In this context, “deference to the jury’s findings is especially important . . . because

a conspiracy by its very nature is a secretive operation, and it is a rare case where all aspects

of a conspiracy can be laid bare in court with the precision of a surgeon’s scalpel.” United

States v. Santos, 541 F.3d 63, 70 (2d Cir. 2008) (internal quotation marks omitted).


                                                3
       Having reviewed the record, we conclude that a rational jury could have found that

Karlov knowingly joined and participated in the charged conspiracy. In his post-arrest

statement, Karlov admitted knowing that “patients” attending the Sherman Clinic were

largely participants in staged auto accidents. Despite this knowledge of fraud, Karlov

admitted performing various delivery services for the clinic, including transporting patients

and supplies, for which he was paid $400 to $450 per week. This was sufficient by itself to

find that Karlov joined the conspiracy. See United States v. Hawkins, 547 F.3d 66, 71 (2d

Cir. 2008) (noting that “government need not prove that the defendant knew the details of

the conspiratorial scheme or the identities of all of the conspirators” (internal quotation marks

and alterations omitted)).

       In fact, other evidence indicated that Karlov played a more significant role than he

acknowledged. Alexander Burman, manager of the Sherman Clinic from 1997 to 2000,

testified that Karlov provided “protection” to the clinic, a service that included threats of

physical harm. Karlov specifically threatened Burman when the Shermans believed their

manager might have stolen $70,000 from the office. Similarly, Viktor Shapovalov, a runner

for the clinic, testified that Eugene Sherman introduced Karlov to him as “responsible for

resolving all problems associated with the clinic,” Trial Tr. at 1123, and that Karlov

threatened Shapovalov when he owed the Shermans $10,000 as part of the fraud scheme.

Alexander Galkovich, a lawyer for the scheme, testified that Karlov not only regularly

delivered medical narrative reports to Gene Medvedovsky, the head of the Sherman law

office, but also that Karlov and Medvedovsky would review the reports together. Galkovich


                                               4
also testified that Karlov would show police accident reports to Galkovich, asking if the

office would be interested in taking on the victims as clients.

       Finally, Karlov’s knowing joinder and participation in the consiracy was established

by evidence that he and his then-girlfriend, Svetlana Tkachenko, filed fraudulent medical

claims through the Sherman Clinic in connection with a 1999 accident, for which insurance

companies ultimately paid out over $40,000.

       From the totality of this evidence, a reasonable jury could certainly conclude that

Karlov knowingly joined and participated in the charged conspiracy. Accordingly, we reject

his sufficiency challenge as without merit.

       Although Count 1 of the indictment charged Karlov with conspiracy to commit mail

fraud in violation of 18 U.S.C. § 1349, and there is no question that he was convicted on that

count, we note nostra sponte that the judgment inaccurately describes the first count of

conviction, stating that Karlov was convicted of mail fraud in violation of 18 U.S.C. § 1341.

We remand for entry of an amended judgment, accurately reflecting the counts of conviction.

       For the foregoing reasons, the district court’s judgment of conviction is AFFIRMED,

and the matter is remanded for clerical correction of the judgment.

                                           FOR THE COURT:
                                           CATHERINE O’HAGAN WOLFE, Clerk of Court




                                              5